                     Case 1:17-cv-08436-PKC Document 35 Filed 10/09/18 Page 1 of 2
                       Case 1:17-cv-08436-PKC Document 34 Filed 10/05/18 Page 1of1




     UNITED STATES DISTRICT COURT
     FOR THE SOUTHERN DISTRICT OF NEW YORK


     JOSEPH MENICHIELLO, individually and                                                    Ii.       Civil Case No.: 1:17-cv-08436-PKC
     on behalf of all others similarly situated,

                                                  Plaintiff,

                           VS.


     ASCEND FUNDING, LLC, SPRINGBASE
     MEDIA LLC, and DOES 1through10,
     inclusive, and each of them,

                                                  Defendant.
     - - · -..- ...- ... -. .............. _ _ _ _ _ _ _ _ _ _ _ .............-.......... _.,!




                                              NOTICE OF VOLUNTARY DISMISSAL AS TO
                                               DEFE..1IDANT SPRINGBASE MEDIA ONLY

                   Pursuant to Rule 41(a)(l)(A)(i), Plaintiff hereby voluntarily dismisses this action against

     Defendant, Springbase Media, LLC ONLY, with prejudice as to Plaintiff's individual claims and

     without prejudice as to the claims of any absent putative class members.

     Dated: October 5, 2018
                                                                           DeNITTIS OSEFCHEN PRINCE, P.C.


jtQ£_   ~~
         - - f;·
                 By.~~-
                   ~H.                                                                          Schmierer, Esq.
~ l' -r:::; ~( ~
 --:/;!:;- c;u/"'v''"
/"'v-
                                      Jr!;               cfl-       ,
                                                                                        315 Madison Avenue, 3rd Floor
                                                                                        New York, NY 10017
                                                                                        (T): (646) 979-3642
                            ~ ,{}_d ~                                                   (F): (856)797-9951


  ~ ~       1!/:f:r
   ~~~_.e,,r;;/r~J)
   --ri:o
                    ::::::::::le~P.C.                       I           _·,,            Todd M. Friedman, Esq.
   ~y .~ ~.1                               7. C                         .,..            (Pro Hae Vice Application Forthcoming)
                                     .-H'J;;:/l                                         21550 Oxnard St., Ste 780

     '   ? ' ,.
             ;r ..rJ f.) · //'- ~ ~                                                     Woodland Hills, CA 91367


    ~
            {_/./'                     ~~                                               Tel: 877-206-4741
                                         A') ~!11T" .....,~                             Fax: 866-633-0228

    ~f( ~ f ~{?V}JS Q                                                               !edman@attomeysforconsumers.oom

                  57@                  t)                          J      -ff                      I
               ~                                     ;o--q
      Case 1:17-cv-08436-PKC Document 35 Filed 10/09/18 Page 2 of 2
       Case 1:17-cv-08436-PKC Document 32 Filed 07/02/18 Page 1 of 1

                                                                   USDCSDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
                                                                   DOC #: ____._ ___,.,,_.-r--
UNITED STATES DISTRICT COURT                                       DATE FILED: ___~~J"
FOR THE SOUTHERN DISTRICT OF NEW YORK


JOSEPH MENICHIELLO, individually and             Civil Case No.: 1:17-cv-08436-PKC
on behalf of all others similarly situated,                      AN ti c.? (<... 'U f" K_



           vs.
                        Plaintiff,                TIPULATIONfOF DISMISSAL AS TO
                                                . EFENDANT ASCEND FUNDING, LLC       --
ASCEND FUNDING, LLC. SPRINGBASE
MEDIA LLC, and DOES 1 through 10,
inclusive, and each of them,

                        Defendant

       IT IS HEREBY STIPULATED AND AGREED, by and among the undersigned

counsel to the parties in this action that, pursuant to Rule 41(a)(l)(ii) of the Federal Rules of

Civil. Procedure, Plaintiff's individual claims in this action shall be dismissed with prejudice as

to defendant Ascend Fun~ing, LLC only, except that the claims of other proposed class members

as against Ascend Funding, LLC shall be dismissed without prejudice. Each party shall bear its

own attorneys> fees and costs except as may otherwise be agreed to by the parties.

Dated: New York, New York
       June 29, 2018

DeNITTrS OSEFCBEN PRINCE, :P.C.                             WILK AUSLANDER LLP

By:    #L.--.· ·-·
      4i'.oss H. Schmierer, Esq. (RS-7215)
                                                     By:           LL ~
                                                                   ·--
                                                                     .·~·
                                                                                     ··-
                                                            Stuart M. Riback, Esq. (SR-2443)
       315 Madison Avenue 3rd Floor                         1515 Broadway, 43rd Floor
       New York, NY 10017                                   New York, NY 10036
       (f): 646-979-3642                                    1): 212-981-2295
       rschmierer@denittislaw.com                           sriback@wilkauslander.com
       Attorneys for Plaintiff                              Attorneys for Defendant
                                                            Ascend Fwufing, LLC
